Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1 and 11 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process) and claims 11-20 are directed to a device (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim 

Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

A surgical procedure identification and rating device, comprising: 
one or more processors; and 
an application comprising a set of computer-executable instructions stored on one or more memories, wherein the set of computer-executable instructions, when executed by the one or more processors, cause the one or more processors to: 
receive one or more segments of a digital recording, wherein the one or segments include video and/or audio data of a surgical procedure; 
analyze, via a video/audio understanding model, the one or more segments to (i) characterize a plurality of independent features associated with a technical skill and/or a non-technical practice that are evident in the one or more segments and (ii) determine a higher-order pattern based upon analyzing a group of at least two of the plurality of independent features; 
compare the higher-order pattern to ratings data associated to outcomes following one or more surgical procedures; and 
automatically generate a quality score based upon the comparing, wherein the quality score is predictive of an assessment of the technical skill and/or non- technical practice.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because a user could practically use some “model” (e.g., collection of thought processes) in their mind to analyze segments of a digital audio/video recording to characterize technical skill/non-technical practice characteristics in the segments (e.g., identifying tools, hand movements, sounds, etc. in the segments), determine a “higher-order” pattern based on analyzing at least two of the features (e.g., hearing raised voices and seeing large blood loss could indicate an emergency situation), compare the pattern to ratings data associated to outcomes following one or more surgical procedures (comparing in the user’s mind the pattern to previous similar patterns associated with (negative) ratings and outcomes), and automatically generate a quality score based upon the comparing, where the quality score is predictive of an assessment of the technical skill and/or non-technical practice (e.g., the user could automatically generate in their mind a negative score for the current pattern based on the compare, the score being predictive of a negative assessment of the technical skill and/or non-technical practice of the user).
Accordingly, the claim recites at least one abstract idea.
Furthermore, claims 10 and 20 further define the abstract idea and thus fail to make it any less abstract.  Specifically, a user could practically in their mind (e.g., with pen and paper) encode frames of a video into vectors (e.g., such as by writing down numbers or letters indicative 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A surgical procedure identification and rating device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising: 
one or more processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
an application comprising a set of computer-executable instructions stored on one or more memories, wherein the set of computer-executable instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), when executed by the one or more processors, cause the one or more processors to: 
receive one or more segments of a digital recording, wherein the one or segments include video and/or audio data of a surgical procedure (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
analyze, via a video/audio understanding model, the one or more segments to (i) characterize a plurality of independent features associated with a technical skill and/or a non-technical practice that are evident in the one or more segments and (ii) determine a higher-order pattern based upon analyzing a group of at least two of the plurality of independent features; 
compare the higher-order pattern to ratings data associated to outcomes following one or more surgical procedures; and 
automatically generate a quality score based upon the comparing, wherein the quality score is predictive of an assessment of the technical skill and/or non- technical practice.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of receiving one or more segments of a digital recording, wherein the one or segments include video and/or audio data of a surgical procedure, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and which amounts to conventional activity (receiving data)(See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond 
For these reasons, representative independent claim 11 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 11 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12: These claims specify that the understanding model was trained by comparing the data to labeled data identifying the features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3 and 13: These claims recite various types of labeled data and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 4 and 14: These claims recite various types of independent technical features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5 and 15: These claims recite how the higher-order pattern includes suturing efficiency and thus do no more than generally link use of the abstract idea to a particular 
Claims 6 and 16: These claims recite various types of independent non-technical features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7 and 17: These claims recite how the understanding model was trained with various machine learning techniques and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 8 and 18: These claims recite how the segments were generated by dividing the recording with a learned model and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 9 and 19: These claims recite how the learned model was trained with various machine learning techniques and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:

As discussed above, the additional limitation of the device including one or more processors and an application with computer-readable instructions merely amounts to using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of receiving one or more segments of a digital recording, wherein the one or segments include video and/or audio data of a surgical procedure, which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2019/0362834 to Venkataraman et al. (“Venkataraman”):
Regarding claim 1, Venkataraman discloses a computer-implemented method of characterizing and evaluating a surgical procedure ([0005] discloses a video analysis system that breaks down surgical videos into segments with machine learning to label/tag the segments into descriptor categories such as surgical tools, complications, etc. for use in evaluating surgeon skills and surgery quality while [0203] notes that the invention is implemented via a computer , the method comprising: 
receiving, by one or more processors (processing unit 612 in Figure 6 and [0205]), one or more segments of a digital recording, wherein the one or segments include video and/or audio data of a surgical procedure (step 308 in [0175] and Figure 3 discuss/illustrate segmenting a surgical video into a set of video segments); 
analyzing, by the one or more processors via a video/audio understanding model ([0198] discusses use of machine learning classifiers/models), the one or more segments to (i) characterize a plurality of independent features associated with a technical skill and/or a non-technical practice that are evident in the one or more segments ([0030], [0175], [0177] and [0195] discuss identifying various features associated with a technical skill such as surgical tasks, tools, etc.) and (ii) determine a higher-order pattern based upon analyzing a group of at least two of the plurality of independent features ([0177] and [0195] discuss how for instance, surgical smoke and a cautery tool can be indicative of a dissection phase (“higher-order pattern”); cautery tool but no smoke can be indicative of a delay in the procedure (“higher-order pattern”); smoke but no cautery tool can indicate that the surgeon is accidentally burning tissue (“higher-order pattern”); etc.); 
comparing, by the one or more processors, the higher-order pattern to ratings data associated to outcomes following one or more surgical procedures ([0195] discusses how detection of procedure delay and tissue burning events (“higher-order patterns”) can cause a skills score to be adjusted downward; in order for the system deduce that such events are to cause a reduction in the skills score, the system would need to compare the events to previous similar surgical events having ratings data (e.g., negative ratings data) associated to (negative) ; and 
automatically generating, by the one or more processors, a quality score based upon the comparing, wherein the quality score is predictive of an assessment of the technical skill and/or non-technical practice (detection of the events causes the skills score to be adjusted downwardly (e.g., a quality score to be generated) which is based on the comparing as noted above, where the skills/quality score is predictive of an assessment of the technical skill of a surgeon per [0029]).

Regarding claim 2, Venkataraman discloses the computer-implemented method of claim 1, further including wherein the video/audio understanding model was trained by comparing the video and/or audio data to labeled data that identifies the plurality of independent features ([0198] discusses how the model can be trained with annotated/labeled video segments that identify the tools, etc. (independent features) and then the model can be used to perform object detection of untagged video segments which would result in comparison of the untagged video segments to the annotated/labeled data, after which the automatically tagged segments can be used as additional training data for the model).

Regarding claim 3, Venkataraman discloses the computer-implemented method of claim 2, further including wherein the labeled data comprises at least one of human annotation data or electronic health record (EHR) data ([0198] notes how the surgical analysis system can generate annotated labeled image objects which, per [0180], can involve human annotation).

wherein the one or more segments were generated by dividing the digital recording via a learned segmentation model ([0175] discusses how segmenting the phase boundaries of the surgical video into the segments can involve detecting the appearances of certain surgical tools in the video; to detect such surgical tools indicative of phase boundaries, the system would implement some “learned segmentation model” whereby upon input of a particular tool or tools, then a particular phase boundary would be detected/output).

	Claims 11, 12, 13, and 18 are rejected in view of Venkataraman as discussed above in relation to claims 1, 2, 3, and 8, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0362834 to Venkataraman et al. (“Venkataraman”) in view of U.S. Patent App. Pub. No. 2018/0247560 to Mackenzie et al. (“Mackenzie”):
Regarding claim 4, Venkataraman discloses the computer-implemented method of claim 1, further including wherein the plurality of independent features associated with the technical skill correspond to ... a surgical tool or a hand of a medical professional ([0177] and [0195] discuss tools used by surgeons).
	However, Venkataraman appears to be silent regarding the features associated with the technical skill corresponding to economy of motion of the surgical tool or hand of the surgeon/medical professional.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the features associated with the technical skill in the system of Venkataraman to correspond to economy of motion of the surgical tool or hand of the surgeon/medical professional as taught by Mackenzie because such features have been shown to be significantly related to surgical experience, thus resulting in skills scores having increased accuracy.

Claim 14 is rejected in view of the Venkataraman/Mackenzie combination as discussed above in relation to claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0362834 to Venkataraman et al. (“Venkataraman”) in view of U.S. Patent App. Pub. No. 2018/0247560 to Mackenzie et al. (“Mackenzie”) as respectively applied to claims 4 and 14 above, and further in view of U.S. Patent app. Pub. No. 2021/0076966 to Grantcharov et al. (“Grantcharov”):
Regarding claim 5, the Venkataraman/Mackenzie combination discloses the computer-implemented method of claim 4, further including wherein the higher-order pattern comprises surgical efficiency (as noted previously, [0195] discusses how identification of a cautery tool but 
However, the Venkataraman/Mackenzie combination appears to be silent regarding the higher-order pattern specifically including suturing efficiency.
Nevertheless, Grantcharov teaches ([0268]-[0270] and [0292]) that it was known in the healthcare informatics art to analyze/characterize a number of aspects/features from a number of different data sources during a surgical procedure to determine possible events (“higher-order patterns) that can lead to adverse outcomes, where aspects/features such as loose sutures and poorly adhering staples ([0569]) can indicate a higher-order pattern such as poor suturing (which would be indicative of suturing efficiency) and thus an unacceptably high risk of a post-operative complication, thereby advantageously allowing for corrective actions to be made and thus improving patient safety.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the higher-order pattern of the Venkataraman/Mackenzie combination to have been suturing efficiency as taught by Grantcharov to indicate an unacceptably high risk of a post-operative complication, thereby advantageously allowing for corrective actions to be made and thus improving patient safety.  

Claim 15 is rejected in view of the Venkataraman/Mackenzie/Grantcharov combination as discussed above in relation to claim 5.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0362834 to Venkataraman et al. (“Venkataraman”) in view of U.S. Patent App. Pub. No. 2021/0076966 to Grantcharov et al. (“Grantcharov”):
Regarding claim 6, Venkataraman discloses the computer-implemented method of claim 1 but appears to be silent regarding wherein the plurality of independent features associated with the non-technical practice correspond to volume or frequency of verbal cues.
Nevertheless, Grantcharov teaches ([0359]-[0361]) that it was known in the healthcare informatics art to utilize verbal communication/noise features from audio feeds (which would correspond to some volume/frequency of “verbal cues”; e.g., Figure 2 illustrates considering a decibel level) which advantageously allows for assessment of non-technical performance/efficiency of healthcare personnel that may not be evaluable with only video feeds.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the independent features to have included volume or frequency of verbal cues associated with non-technical practices in the system of Venkataraman as taught by Grantcharov to advantageously allow for assessment of non-technical performance/efficiency of healthcare personnel that may not be evaluable with only video feeds.

Regarding claim 7, Venkataraman discloses the computer-implemented method of claim 1, further including wherein the video/audio understanding model was trained ([0198] discusses training of the classifier/model)...
using at least one of support vector machines (SVMs), ensemble classifiers, or artificial neural networks (ANNs).
Nevertheless, Grantcharov teaches that it was known in the healthcare informatics art to train a surgical event prediction model using SVM or ANN as such approaches excel at finding hidden relationships in data-rich content and providing predictive behavior of the system ([0395], [0398], [0415], [0416]) and using ensemble classifiers as such approach provides increased accuracy with 10-fold cross-validation ([0466]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained the model of Venkataraman using at least one of support vector machines (SVMs) or artificial neural networks (ANNs) because such approaches excel at finding hidden relationships in data-rich content and providing predictive behavior of the system or using ensemble classifiers as such approach provides increased accuracy with 10-fold cross-validation.

Claims 16 and 17 are rejected in view of the Venkataraman/Grantcharov combination as respectively discussed above in relation to claims 6 and 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0362834 to Venkataraman et al. (“Venkataraman”) in view of U.S. Patent App. Pub. No. 2019/0110856 to Barral et al. (“Barral”):
Regarding claim 9, Venkataraman discloses the computer-implemented method of claim 8 but appears to be silent regarding the learned segmentation model being trained using at least one of support vector machines (SVMs), ensemble classifiers, or artificial neural networks (ANNs).
Nevertheless, Barral teaches ([0043]) that it was known in the healthcare video processing art to generate segments from a surgical video using a machine learning technique such as a convolutional (artificial) neural network to allow a viewer to more quickly identify and view relevant portions of the surgical video.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained the learned segmentation model of Venkataraman using artificial neural networks (ANNs) as taught by Barral to allow a viewer to more quickly identify and view relevant portions of the surgical video and because doing so amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 19 is rejected in view of the Venkataraman/Barral combination as respectively discussed above in relation to claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0362834 to Venkataraman et al. (“Venkataraman”) in view of U.S. Patent App. Pub. No. 2015/0281715 to Lawrence et al. (“Lawrence”):
wherein the learned segmentation model is configured to: 
...
analyze a sequence ... to propose plausible recording segments ([0200] discusses preprocessing (analyzing) raw surgical videos to remove non-intraoperative portions of the video which would thus leave “plausible recording segments”); and 
select, among the proposed plausible recording segments, the one or more segments likely to exhibit a sequence of technical skills and/or non-technical practices representative of the surgical procedure ([0200] discusses next breaking down the cleaned video into a set of phase segments which, per at least [0201] and [0175], would be likely to exhibit a sequence of technical skills (e.g., regarding tools, etc.) representative of the surgical procedure), based on temporal dependencies among the proposed plausible recording segments ([0175] discusses analyzing consecutive phases/segments in a video to detect appearance of certain/particular tools which would involve “temporal dependencies”).
However, Venkataraman appears to be silent regarding the learned segmentation model being specifically configured to encode frames of the digital recording into embedding vectors, whereby the analyzing to propose the plausible recording segments includes analyzing a sequence of [the] embedding vectors (assumed to be the embedding vectors into which the frames of the digital recording were encoded).
Nevertheless, Lawrence teaches ([0029]) that it was known in the video processing art (applicable to medical content per [0059]) to encode/embed data of video frames into motion vectors (embedding vectors) to facilitate detection of portions of the frame associated with motion.


Claim 20 is rejected in view of the Venkataraman/Lawrence combination as respectively discussed above in relation to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclosed on the attached PTO-892 disclose various systems for analyzing video and audio feeds of surgical procedures for purposes of assessing healthcare provider technical skills and predicting patient outcomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686